 1
 2
 3
 4
 5
 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9
                                                            Cause No. 2:21-cv-00537-RSL
10   ROBERT KESSLER,
11                                    Plaintiff,
                                                            JOINT STIPULATION OF DISMISSAL
12                                  -vs-                    WITH PREJUDICE
13   DSB COMMERCIAL PROPERTIES, LLC
     and BENITA OCAMPO PORCAYO,
14   individually,
15                                    Defendants.
16
               Plaintiff, Robert Kessler, and Defendant DSB Commercial Properties (“the parties”), by
17
18   and through their respective undersigned counsel, hereby file this Joint Stipulation of Dismissal to

19   dismiss this matter with prejudice pursuant to the parties’ settlement agreement and LCR 7(d)(1).
20
21
               IT IS SO ORDERED, this matter shall be Dismissed with prejudice.
22
               Dated this 24th day of June, 2021.
23
24
25                                                    Robert S. Lasnik
                                                      United States District Judge
26
27

     Joint Stipulation to Dismiss      Page | - 1 -                              Enabled Law Group
                                                                                 P.O. Box 18953
                                                                                 Spokane, WA 99228
                                                                                 (206)-445-3961
 1              DATED this 24 June 2021.
 2
                                                   Respectfully submitted,
 3
 4
                                                   /s/ Derek Butz
 5                                                 Derek Butz
 6                                                 WSBA #54240
                                                   Enabled Law Group
 7                                                 P.O. Box 18953
                                                   Spokane, Washington 99228
 8                                                 Telephone: 206-445-3961
                                                   Email: DB@Enabledlawgroup.com
 9
10
                                                   /s/ Todd T. Williams
11                                                 Todd T. Williams
                                                   WSBA #45032
12                                                 CORR CRONIN LLP
13                                                 1001 Fourth Avenue, Suite 3900
                                                   Seattle, Washington 98154
14                                                 Telephone: 206-625-8600
                                                   Email: twilliams@corrcronin.com
15
16
17
18
19
20
21
22
23
24
25
26
27

     Joint Stipulation to Dismiss   Page | - 2 -                             Enabled Law Group
                                                                             P.O. Box 18953
                                                                             Spokane, WA 99228
                                                                             (206)-445-3961
